


110 HR 3598 IH: Voice of Freedom Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3598
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Ms. McCollum of
			 Minnesota introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the cessation, degradation, or limitation of
		  broadcasting activities by the Broadcasting Board of
		  Governors.
	
	
		1.Short titleThis Act may be cited as the
			 Voice of Freedom Act of
			 2007.
		2.Prohibition on
			 cessation, degradation, or limitation of broadcasting activities
			(a)In
			 generalExcept as provided in
			 subsection (b), the Broadcasting Board of Governors may not cease, degrade, or
			 in any manner limit the quality or reach of any of its broadcasting activities,
			 including from the Delano Transmitting Station in Delano, California.
			(b)ExceptionThe
			 prohibition under subsection (a) shall not apply in the case of a subsequent
			 Act of Congress that provides for such cessation, degradation, or
			 limitation.
			
